Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021, has been entered.


Status of Claims


Applicant filed an amendment on June 22, 2021. Claims 1-4, 7-14, and 17-20 were pending in the Application. Claims 1, 10-11, 19, and 20 have been amended. No new claims have been added. Claims 8 and 18 have been cancelled. Thus Claims 1-4, 7, 9-14, 17, and 19-20 are currently pending. 

Response to Arguments


















In the context of Claim Interpretation, Applicant arguments are persuasive. Examiner withdraws the interpretation of intended use in regards to paragraphs 6.a., 6.c., and 6.d. of the Final Rejection Office Action dated March 25, 2021. 
In the context of Claim Interpretation, Applicant arguments are not persuasive, Examiner does not withdraw the interpretation of intended use in regards to paragraph 6.b. of 
In the context of Claim Objections, Functional Language, Applicant arguments to amend claims 11 and 19 to eliminate the “programmed” language and to have the claim limitations recite “a historical transaction data database configured to …” and “one processor configure to …” are not persuasive. However, Examiner is withdrawing the claim objections in paragraphs 7.a., 7.b., and 9.a. of the Final Rejection Office Action dated March 25, 2021, and rejecting these limitations under 35 U.S.C. § 112(a), Lack of Algorithm. Applicant is referred to the instant 35 U.S.C. § 112(a) rejections.
In the context of Claim Objections, Functional Language, Applicant has canceled claim 18. Examiner hereby withdraws the claim objection in paragraph 8 of the Final Rejection Office Action dated March 25, 2021, as claim 18 has been canceled rendering this objection moot. 
In the context of 35 U.S.C. § 112, Not in the Specification, Applicant arguments are persuasive. Examiner withdraws the 35 U.S.C. § 112(a) rejections in paragraphs 11, 12, and 13 of the Final Rejection Office Action dated March 25, 2021. 
In the context of 35 U.S.C. § 112, Lack of Algorithm, Applicant arguments are persuasive. Examiner withdraws the 35 U.S.C. § 112(a) rejection in paragraphs 14 and 16 of the Final Rejection Office Action dated March 25, 2021, as the rejection is rendered moot as claims 8 and 18 have been canceled.
In the context of 35 U.S.C. § 112, Lack of Algorithm, Applicant arguments are persuasive. Examiner withdraws the 35 U.S.C. § 112(a) rejection in paragraphs 15 and 17 of the Final Rejection Office Action dated March 25, 2021. 
In the context of 35 U.S.C. § 101, Applicant submits claim 1, as amended, is directed to an improvement in creating effective fraud detection rules. In existing systems, testing the effectiveness of a fraud detection rule is done after the "rule is fully authored by the issuer and the issuer has actively prompted the simulation to run." Hence, the issuer may not know which part of the fraud detection rule is effective because the rule is fully authored. Also, the issuer must modify the entire rule each time in order to test the effectiveness. Therefore, "the current techniques for authoring and simulating proposed fraud rules is cumbersome, inefficient, and time consuming." As a result, claimed features such as "automatically simulating, by the processor, upon receiving the user input comprising the at least one proposed fraud detection rule" in claim 1 are practical improvements over existing systems. Therefore, the claimed invention is not directed to an abstract idea. 
Applicant continues to submit, even if the claims were determined to be directed to an abstract idea, the invention recites an inventive concept that is not routine, conventional, or well understood under prong two of Alice. For instance, the claim 1 step of "automatically displaying, by the processor, a first simulation result on the user interface in response to the first rule segment being received by the user interface and before the second rule segment is received by the user interface" amounts to significantly more than the judicial exception alone and especially in combination with other elements of the claim. These steps, alone and in combination, have not been shown to be conventional and well-known, which is required under the Berkheimer memorandum. For at least this reason, the claims are directed to an inventive concept that is significantly more than the abstract idea identified in the Office Action.
Examiner has considered this argument and is persuaded. Claims 1, 11, and 20 are directed to statutory subject matter, and therefore, are patent eligible. Claims 2-4, 7, and 9 depend from claim 1 and claims 12-14, 17, and 19 depend from claim 11, and therefore, are also patent eligible. Therefore, Examiner has withdrawn the 35 U.S.C. § 101 rejection.
In the context of 35 U.S.C. § 103, Applicant submits that none of the cited references of Liu, Boding, and Siddens, alone or in combination, teach or suggest all of the features of amended independent claim 1. More particularly, none of the cited references disclose the step of:
automatically simulating, with at least one processor, upon receiving the user input comprising the at least one proposed fraud detection rule by: querying, with at least one processor, historical transaction data based on the at least one proposed fraud detection rule; and generating, with at least one processor, a simulation result for the at least one proposed fraud detection rule based on the queried historical transaction data; and
Examiner has considered these arguments and is not persuaded. Examiner argues that Boding, [0040] and [0044], cite the proposed fraud detection rule and the population into new merchant profiles without requiring user or merchant to manually enter fraud detection rules or manually select fraud detection rules to load into a new merchant profile, as cited in specification [0076]-[0078] for support for the term “automatic”. Boding, [0099], recites allowing the user to log into a test environment that the user can utilize to run test or simulated transactions through the fraud detection system. 
For the querying and generating limitations of the claimed invention, US Patent Application No. 20130218758 A1 to Koenigsbrueck is being applied to the amended subject matter (See 35 U.S.C. 103 Analysis below) for Claims 1, 11, and 20, Examiner finds the applicant arguments moot, and therefore, Claims 1, 11, and 20 are not patentable. Claims 1, 11, and 20 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Koenigsbrueck, with FIG. 1-2, FIG. 5-6, and FIG 7A-7B, and [0061], [0076]-[0078], [0081], and [0127]-[0129] now applying to the amended sections for Claims 1, 11, and 20.
In the context of 35 U.S.C. § 103, Applicant submits that none of the cited references of Liu, Boding, and Siddens, alone or in combination, teach or suggest all of the features of amended independent claim 1. More particularly, none of the cited references disclose the step of:
automatically displaying, with at least one processor, a first simulation result on the user interface in response to the first rule segment being received by the user interface and before the second rule segment is received by the user interface.
As US Patent Application No. 20130218758 A1 to Koenigsbrueck is being applied to the amended subject matter (See 35 U.S.C. 103 Analysis below) for Claims 1, 11, and 20, Examiner finds the applicant arguments moot, and therefore, Claims 1, 11, and 20 are not patentable. Claims 1, 11, and 20 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Koenigsbrueck, with FIG. 6-11, and [0123] and [0125] now applying to the amended sections for Claims 1, 11, and 20.
As Claim 1, and similarly Claims 11 and 20, stand rejected under 35 U.S.C. §103, Claims 2-4, 7, and 9-10, which depend from Claim 1, stand rejected under 35 U.S.C. §103, and Claims 12-14, 17, and 19, which depend from Claim 11, stand rejected under 35 U.S.C. §103.

Claim Objections













Claim 11 is objected to because of the following informalities:
Line 3, recites “a historical transaction data database ...” should read “ a historical transaction database …”
Appropriate correction is required.

Claim Interpretation
Regarding Claims 1, 11, and 20, Examiner notes that the following limitations: “… an updated simulation result to be received in near real-time relative to receiving the user input …” is an intended use of “an updated simulation result”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 1, 11, and 20, Examiner notes that the following limitations: “…, a call to cause an updated simulation result to be received …” is an intended use of “a call”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 10, Examiner notes that the following limitations: “… a rule implementation message to cause the at least one …” and “… the at least one proposed fraud detection rule to be implemented for electronic payment transactions …” is an intended use of “a rule implementation message” and “the at least one proposed fraud detection rule”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 1, 11, and 20, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 1, 11, and 20: “… in response to the first rule segment being received by the user interface …” and “… in response to the second rule segment being received by the user interface …”  (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, 11-14, 17, and 19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claims 7 and 17, line 2, recites “displayed without a user actively …” Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. When examining computer-implemented functional claims, it should be determined whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification does not provide details on what the limitation, “displayed without”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “displayed without” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 9, line 3, recites “…the historical transaction data is stored in a …” and lines 6-7, recite “… querying the historical transaction data comprises performing a targeting search …” Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. When examining computer-implemented functional claims, it should be determined whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification does not provide details on what the limitation, “stored, querying, and performing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “stored, querying, and performing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 11, line 3, recites “a historical transaction data database configured to …" Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. When examining computer-implemented functional claims, it should be determined whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification does not provide details on what the limitation, “configured to”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “configured to” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)) 
Claim 11, recites “at least one processor configured to: receive …; automatically simulate …: querying …; and generating …; automatically display …; automatically display …" Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. When examining computer-implemented functional claims, it should be determined whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification does not provide details on what the limitation, “configured to”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “configured to” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). 
Claims 19, line 3, recite “historical transaction data is stored in a column-oriented …"; line 5, recites “… querying the historical transaction data comprises …”; and line 6, recites “… one processor configured to perform a targeted search …” Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. When examining computer-implemented functional claims, it should be determined whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification does not provide details on what the limitation, “stored, querying, and configured to perform”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “stored, querying, and configured to perform” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)) 








The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 7, 9-14, 17, and 19-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis
Claims 11 and 20 recite "... the historical transaction data …" and “… the queried historical transaction data;” There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites "... receiving user input comprising …" and “… receiving user input by:” There is insufficient antecedent basis for this limitation in the claim.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).

Unclear Scope
Claims 1, 11, and 20 recite “… the simulation result is displayed, … relative to receiving the user input, …”; “an updated simulation result to be received … relative to receiving the user input; …”; and “displaying … the updated simulation result … relative to receiving the user input.”  The claim is rendered indefinite because “the displayed simulation result; a received updated simulation result; and a displayed updated simulation result” are being referenced to receiving the user input that is variable as being relative. Therefore, the claim is rendered indefinite. (See MPEP 2173.05(b) (II)).
Claims 2 and 12 recite “… effectiveness data associated with at least one proposed fraud detection rule.” The limitation does not recite clearly and definitely how the terms “associated with” is being claimed in regards to the connection and/or linkage of terms. The term may be will understood, but it is in the way that the terms are being claimed that is not clear and definite. Examiner is interpreting the phrases so as to search and further prosecution as being understood as requiring a “linkage between the item that precedes the terms and the item that succeeds the terms.” Examiner can find a definition of the term “associate with” as being connected with something in some way. Examiner recommends amending claim 2 to either eliminate the term “associated with” or define in a clearer and more definite way the connection and/or linkages between terms. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 4 and 14 recite “fraud detection rule is associate with a data element …” The limitation does not recite clearly and definitely how the terms “associated with” is being claimed in regards to the connection and/or linkage of terms. The term may be will understood, but it is in the way that the terms are being claimed that is not clear and definite. Examiner is interpreting the phrases so as to search and further prosecution as being understood as requiring a “linkage between the item that precedes the terms and the item that succeeds the terms.” Examiner can find a definition of the term “associate with” as being connected with something in some way. Examiner recommends amending claim 4 to either eliminate the term “associated with” or define in a clearer and more definite way the connection and/or linkages between terms. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 9 and 19 recite “… fraud detection rule is associated with at least one parameter, …” and “… the plurality of columns is associated with the at least one parameter, …” The limitation does not recite clearly and definitely how the terms “associated with” is being claimed in regards to the connection and/or linkage of terms. The term may be will understood, but it is in the way that the terms are being claimed that is not clear and definite. Examiner is interpreting the phrases so as to search and further prosecution as being understood as requiring a “linkage between the item that precedes the terms and the item that succeeds the terms.” Examiner can find a definition of the term “associate with” as being connected with something in some way. Examiner recommends amending claim 9 to either eliminate the term “associated with” or define in a clearer and more definite way the connection and/or linkages between terms. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “… the simulation result is displayed without a user actively prompting processing of the user input” and depends on Claim 1, which recites “…the simulation result is displayed, by the processor, on the user interface asynchronously and in near real-time relative to receiving the user input, …” Applicant has argued the phrase “without a user actively prompting processing of the user input” finds sufficient support in the specification [0076]-[0078] for the word “automatically.” In particular, [0076] recites “the term “asynchronously” displayed (relative to the user) means that the simulation result is displayed on the simulation UI 14 without the user actively prompting processing of the user input to simulate and display the simulation result.” Therefore, Examiner is unclear how claim 7 further limits claim 1 in regards to automatically displaying simulation results.
Claim 17 recites “… the simulation result is displayed without a user actively prompting processing of the user input” and depends on Claim 11, which recites “…the simulation result is displayed, by the processor, on the user interface asynchronously and in near real-time relative to receiving the user input, …” Applicant has argued the phrase “without a user actively prompting processing of the user input” finds sufficient support in the specification [0076]-[0078] for the word “automatically.” In particular, [0076] recites “the term “asynchronously” displayed (relative to the user) means that the simulation result is displayed on the simulation UI 14 without the user actively prompting processing of the user input to simulate and display the simulation result.” Therefore, Examiner is unclear how claim 17 further limits claim 11 in regards to automatically displaying simulation results.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.






































Claim 1-4, 7, 9-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (U. S. Patent Application Publication No. 20100287099 A1), herein referred to as Liu, in view of Boding et al (U. S. Patent Application Publication No. 20180232694 A1), herein referred to as Boding, and in view of Koenigsbrueck et al (U. S. Patent Application Publication No. 20130218758 A1), herein referred to as Koenigsbrueck.

Claims 1, 11, and 20
Liu teaches a method for simulating fraud detection rules, comprising: receiving, by a processor, user input comprising at least one proposed fraud detection rule in at least one input field of a user interface, the at least one proposed fraud detection rule comprising a plurality of rule segments comprising a first rule segment and a second rule segment; (Figure 6B and Figure 16 and [0074])

wherein the simulation result is displayed, by the processor, on the user interface asynchronously and in near real-time relative to receiving the user input. (Figure 2 and Figure 12, and [0081] and [0085])

a system for simulating fraud detection rules, comprising: a historical transaction data database configured to store historical transaction data; and at least one processor configured to:  (FIG. 2, FIG. 3, and [0036], [0039], [0051], and [0069])

Liu does not teach, however, Boding teaches automatically simulating, by the processor upon receiving the user input, the at least one proposed fraud detection rule by: ([0040], [0044], and [0099])	

a computer program product for simulating fraud detection rules, the computer program product comprising: a processor; a non-transitory computer-readable medium storing executable instructions that when executed by the processor, causes the processor to perform the steps of: ([0010] and [0012])

Boding teaches a fraud detection system automatic rule population engine. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a fraud detection system automatic rule population engine, as in Boding, to improve and/or enhance the technology for risk assessment rule set application for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide a fraud detection system automatic rule population engine where the fraud detection systems can include fraud detection rules that evaluate transactions and assist merchants in deciding whether a specific transaction should be accepted or rejected in real time. A fraud detection rule may have been intentionally or accidentally modified so as to accept transactions that would ordinarily not be accepted or to misidentify transactions that should be rejected. A merchant may need to modify, test, and monitor its fraud detection rules; modify its merchant profiles; or create new merchant profiles to address these problems. If a merchant has established a large number of merchant profiles with fraud detection rules, managing their merchant profiles can become an unwieldy proposition, thus the need for the capability for automatic fraud detection rule generation, testing, and monitoring.

Liu and Boding do not teach, however, Koenigsbrueck teaches querying, by the processor, historical transaction data based on the at least one proposed fraud detection rule; (FIG. 1 and FIG. 2, and [0061], [0076]-[0078], and [0081])

and generating, by the processor, a simulation result based on the at least one proposed fraud detection rule based on the queried historical transaction data;  (FIG. 5-6 and FIG. 7A-7B, and [0127]-[0129])

automatically displaying, by the processor, a first simulation result on the user interface in response to the first rule segment being received by the user interface and before the second rule segment is received by the user interface; and (FIG. 6-11, and [0123] and [0125])

automatically displaying, by the processor, a second simulation result on the user interface in response to the second rule segment being received by the user interface,  (FIG. 6-11, and [0123] and [0125])

asynchronously communicating, by the processor, a call to cause an updated simulation result to be received in near real-time relative to receiving the user input; and ([0101], [0109]-[0110], and [0140]-[0141])

displaying, by the processor, the updated simulation result in near real-time relative to receiving the user input. ([0027], [0050], [0081], and [0101])

Koenigsbrueck teaches a custom scorecard and hybrid fraud model. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a custom scorecard and hybrid fraud model, as in Koenigsbrueck, and to include a fraud detection system automatic rule population engine, as in Boding, to improve and/or enhance the technology for risk assessment rule set application for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide a system and a method to allow merchants to customize their fraud analysis to accurately capture their specific business. However, such customization can lead to increased risk of fraudulent transactions if such customization is not performed accurately and carefully. This is overcome by an easy and efficient method of customizing a fraud evaluation of a transaction in a quick, easy, and efficient manner; and by providing a method of analyzing the effect of any changes in a fraud evaluation.  


Claims 2 and 12
Liu, Boding, and Koenigsbrueck disclose the limitations of Claims 1, 11, and 20. 
Liu and Boding do not teach, however, Koenigsbrueck teaches the method of claim 1, wherein the simulation result comprises effectiveness data associated with the at least one proposed fraud detection rule. (FIG. 12, and [0139])

Koenigsbrueck teaches a custom scorecard and hybrid fraud model. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a custom scorecard and hybrid fraud model, as in Koenigsbrueck, and to include a fraud detection system automatic rule population engine, as in Boding, to improve and/or enhance the technology for risk assessment rule set application for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide a fraud detection system that automatically generates, tests, and monitors fraud rules used to detect fraudulent activity, and to automatically aggregated fraud rule outcomes and transaction data. Effective fraud rules are an important way to prevent fraudulent transactions from occurring for many merchants. Merchants may have many fraud rules, and manually identifying interactions between fraud rules may be difficult, thus the need to automate the aggregation of transaction data regarding the distribution of fraud rule outcomes.


Claims 3 and 13
Liu, Boding, and Koenigsbrueck disclose the limitations of Claims 1-2, 11-12, and 20. 
Boding and Koenigsbrueck do not teach, however, Liu teaches the method of claim 2, wherein the effectiveness data comprises at least one of: a total number of transactions affected by the at least one proposed fraud detection rule, an aggregate currency amount affected by the at least one proposed fraud detection rule, a total number of historical transactions approved or denied by the at least one proposed fraud detection rule, a total amount of fraud loss prevented by the at least one proposed fraud detection rule, a false positive transaction ratio from the at least one proposed fraud detection rule, a true positive ratio from the at least one proposed fraud detection rule, or any combination thereof. ([0071 and [0106])

Claims 4 and 14
Liu, Boding, and Koenigsbrueck disclose the limitations of Claims 1, 11, and 20. 
Liu and Koenigsbrueck do not teach, however, Boding teaches the method of claim 1, wherein the at least one proposed fraud detection rule is associated with a data element from ISO 8583. ([0072])

Boding teaches a fraud detection system automatic rule population engine. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a fraud detection system automatic rule population engine, as in Boding, and to include a custom scorecard and hybrid fraud model, as in Koenigsbrueck, to improve and/or enhance the technology for risk assessment rule set application for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide a fraud detection system automatic rule population engine where the fraud detection systems can include fraud detection rules that evaluate transactions and assist merchants in deciding whether a specific transaction should be accepted or rejected in real time. A fraud detection rule may have been intentionally or accidentally modified so as to accept transactions that would ordinarily not be accepted or to misidentify transactions that should be rejected. A merchant may need to modify, test, and monitor its fraud detection rules; modify its merchant profiles; or create new merchant profiles to address these problems. If a merchant has established a large number of merchant profiles with fraud detection rules, managing their merchant profiles can become an unwieldy proposition, thus the need for the capability for automatic fraud detection rule generation, testing, and monitoring.

Claims 7 and 17
Liu, Boding, and Koenigsbrueck disclose the limitations of Claims 1, 11, and 20. 
Liu and Koenigsbrueck do not teach, however, Boding teaches the method of claim 1, wherein the simulation result is displayed without a user actively prompting processing of the user input. (FIG. 15)

Boding teaches a fraud detection system automatic rule population engine. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include allowing a fraud detection system automatic rule population engine, as in Boding, and to include a custom scorecard and hybrid fraud model, as in Koenigsbrueck, to improve and/or enhance the technology for risk assessment rule set application for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide a system and a method to allow merchants to customize their fraud analysis to accurately capture their specific business. However, such customization can lead to increased risk of fraudulent transactions if such customization is not performed accurately and carefully. This is overcome by an easy and efficient method of customizing a fraud evaluation of a transaction in a quick, easy, and efficient manner; and by providing a method of analyzing the effect of any changes in a fraud evaluation.

Claims 9 and 19
Liu, Boding, and Koenigsbrueck disclose the limitations of Claims 1, 11, and 20. 
Liu and Koenigsbrueck do not teach, however, Boding teaches the method of claim 1, wherein the at least one proposed fraud detection rule is associated with at least one parameter, wherein the historical transaction data is stored in a column-oriented database comprising a plurality of columns, wherein a column of the plurality of columns is associated with the at least one parameter,  wherein querying the historical transaction data comprises performing a targeted search on the column of the plurality of columns associated with the at least one parameter. (FIG. 8 and [0101], and FIG. 15, and [0116])

Boding teaches a fraud detection system automatic rule population engine. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include allowing a fraud detection system automatic rule population engine, as in Boding, and to include a custom scorecard and hybrid fraud model, as in Koenigsbrueck, to improve and/or enhance the technology for risk assessment rule set application for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide a fraud detection system automatic rule population engine where the fraud detection systems can include fraud detection rules that evaluate transactions and assist merchants in deciding whether a specific transaction should be accepted or rejected in real time. A fraud detection rule may have been intentionally or accidentally modified so as to accept transactions that would ordinarily not be accepted or to misidentify transactions that should be rejected. A merchant may need to modify, test, and monitor its fraud detection rules; modify its merchant profiles; or create new merchant profiles to address these problems. If a merchant has established a large number of merchant profiles with fraud detection rules, managing their merchant profiles can become an unwieldy proposition, thus the need for the capability for automatic fraud detection rule generation, testing, and monitoring.

Claim 10
Liu, Boding, and Koenigsbrueck disclose the limitations of Claim 1. 
Liu and Koenigsbrueck do not teach, however, Boding teaches the method of claim 1, further comprising: communicating, by the processor, a rule implementation message to cause the at least one proposed fraud detection rule to be implemented for electronic payment transactions. (FIG. 1 and FIG. 3, and [0118])

Boding teaches allowing a fraud detection system automatic rule population engine. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include allowing a fraud detection system automatic rule population engine, as in Boding, and to include a custom scorecard and hybrid fraud model, as in Koenigsbrueck, to improve and/or enhance the technology for risk assessment rule set application for fraud prevention, as in Liu, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to provide a fraud detection system automatic rule population engine where the fraud detection systems can include fraud detection rules that evaluate transactions and assist merchants in deciding whether a specific transaction should be accepted or rejected in real time. A fraud detection rule may have been intentionally or accidentally modified so as to accept transactions that would ordinarily not be accepted or to misidentify transactions that should be rejected. A merchant may need to modify, test, and monitor its fraud detection rules; modify its merchant profiles; or create new merchant profiles to address these problems. If a merchant has established a large number of merchant profiles with fraud detection rules, managing their merchant profiles can become an unwieldy proposition, thus the need for the capability for automatic fraud detection rule generation, testing, and monitoring.

Conclusion






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fisher (U. S. Patent Application Publication No. 20100305993 A1) – Managed Real-Time Transaction Fraud Analysis and Decisioning
Fisher recites a system, apparatus, and method for providing real-time or pseudo real-time processing of transactions for a set of clients using a common or partially common rule base. Each client is assigned to a tier or category with the tier or category defined by specified performance criteria. In some embodiments, the specified performance criteria includes a false positive ratio (FPR). A rule for processing transactions is defined as a combination of an interval of a scoring range of a first risk assessment scoring system and an interval of a scoring range of a second risk assessment scoring system. A proposed rule is tested by determining if its performance falls within a defined range of the performance criteria when applied to data for previous transactions. If application of the rule sat-isfies the performance criteria, then the rule is accepted as part of the rule base for that tier or category of clients. Fisher was not used as prior art as the cited references better taught the claimed subject matter. 







































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698